Judgment, Supreme Court, New York County (Martin Rettinger, J.), rendered July 13, 1993, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the seventh degree, and sentencing him, as a second felony offender, to concurrent prison terms of 5 to 10 years and 1 year, respectively, unanimously affirmed.
There was probable cause to arrest defendant once the back-up officer received a transmission from the undercover officer that he was "holding two” at a certain location. On prior occasions, the undercover officer had used the samé expression to signal to the back-up team that he had arrested the *496participants in a sale. Furthermore, upon arriving at the scene, the officer found the undercover officer holding defendant and his codefendant against a wall at gunpoint (People v Hernandez, 189 AD2d 634, lv denied 81 NY2d 887). Probable cause was also established once the undercover officer confirmed, in substance, that these were two of the three persons involved in the transaction and left them in the back-up officer’s custody so that he could look for the third participant (People v Destine, 216 AD2d 127).
The court’s preclusion of cocounsel’s repetitive cross-examination about overtime and the court’s questioning about the activities of the back-up team members and the "failure to recover stash " 'ke[pt] the proceedings within the reasonable confines of the issues and * * * encourage[d] clarity rather than obscurity in the development of proof ’ ” (People v Brown, 199 AD2d 11, 12, lv denied 83 NY2d 849). Concur—Rosenberger, J. P., Wallach, Nardelli, Williams and Tom, JJ.